UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:001-35922 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-3826 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Noþ At August 14, 2013, there were22,499,578 shares of the Registrant’s common stock outstanding. PEDEVCO CORP. For the Three and Six Months Ended June 30, 2013 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements F-1 Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 (unaudited) F-1 Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2013 and 2012 (unaudited) F-2 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2013 and 2012 (unaudited) F-3 Notes to Unaudited Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 EXPLANATORY NOTE This Amendment No. 1 to Form 10-Q is being filed solely to amend the Registrant’s original Form 10-Q filing for the quarter ended June 30, 2013, filed with the Securities and Exchange Commission on August 14, 2013 (the “Prior Filing”), to include the certifications of the Principal Executive Officer and Principal Financial Officer of the Registrant (Exhibits 31.1, 31.2, 32.1 and 32.2, the “Exhibits”) which were inadvertently left out of the Prior Filing. Except to include the Exhibits, this Amended Report is identical to the Prior Filing. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, Assets Current assets: Cash $ $ Accounts receivable - oil and gas - Accounts receivable - oil and gas - related party Accounts receivable - related party Deferred financing costs - Prepaid expenses and other current assets Total current assets Oil and gas properties: Oil and gas properties, subject to amortization, net Oil and gas properties, not subject to amortization, net Total oil and gas properties, net Equipment, net of accumulated depreciation Notes receivable - related parties Other assets - Investments - equity method Investments - cost method Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Accrued expenses - related party Notes payable, net of discount - Notes payable, net of discount- related party Common stock payable - Total current liabilities Long-term liabilities: Notes payable – related party - Asset retirement obligations Total liabilities Commitments and contingencies Redeemable Series A convertible preferred stock: -0- and 555,556 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively - Shareholders'equity: Series A convertiblepreferred stock, $0.001 par value, 100,000,000 shares authorized, -0- and 6,234,845 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively - Common stock, $0.001 par value, 200,000,000 shares authorized; 13,913,875and 7,183,501 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Stock subscription receivable ) ) Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders'equity $ $ See accompanying notes to unaudited consolidated financial statements. F-1 Back to Table of Contents PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue: Oil and gas sales $ Operating expenses: Lease operating costs Selling, general and administrative expense Impairment of oil and gas properties - - Loss on oil and gas property acquisition deposit - - Depreciation, depletion, amortization and accretion Total operating expenses Gain on sale of equity method investments - - Loss from equity method investments ) Operating loss ) Other income (expense): Interest expense ) - ) - Interest income Gain on change in derivative fair value - - Other income - - - Total other expense ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to unaudited consolidated financial statements. F-2 Back to Table of Contents PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: $ ) $ ) Net loss Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation expense Impairment of oil and gas properties - Loss on oil and gas property acquisition deposit - Depreciation, depletion, amortization and accretion Gain on sale of equity method investment - ) Loss from equity method investments Amortization of debt discount and deferred financing costs - Gain on change in fair value of derivative ) - Changes in operating assets and liabilities: Accounts receivable -oil and gas ) Accounts receivable - oil and gas - related party ) ) Accounts receivable - related party ) - Prepaid expenses and other current assets Other assets ) - Accounts payable ) Accounts payable - related party ) - Accrued expenses ) ) Accrued expenses - related party ) Cash used in operating activities ) ) Cash Flows From Investing Activities: Cash paid for unproved leasehold costs ) ) Cash paid for oil and gas property acquisition deposit ) - Cash paid for drilling costs ) ) Issuance of notes receivable - related parties ) - Cash proceeds from the sale of White Hawk investment - Cash paid for acquisition of Blast Energy Services, Inc. - ) Cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from notes payable, net of financing costs - Proceeds from notes payable, related parties, net of financing costs - Cash paid for deferred financing cost ) - Proceeds from sales of Series A preferred stock, net of offering costs - Proceeds from sales of common stock, net of offering costs - Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Cash paid for: Interest $
